DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, represented in Figs. 1B and D, allegedly encompassing claims 17-20, 23-33, and 36-37 is acknowledged.
	Upon detailed consideration, however, it is determined that claims 30-33 are directed to non-elected Species C-E which have two layers of gate dielectric material and are hereby withdrawn.
	
Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 17-20, 23, and 25-27 are rejected under 35 U.S.C. 103 as obvious over Shimizu et al. (US 2016/0284833 A1), hereinafter as Shimizu, in view of Niiyama et al. (WO 2007145279 A1), see attached translation document.

5.	Regarding Claim 17, Shimizu discloses A method of controlling a threshold voltage of a FET device (see fifth embodiment of Fig. 9, and [0100-0114] directed towards a MISFET;
See [0100] “The semiconductor device according to the present embodiment is same as the semiconductor device according to the first embodiment other than a configuration of the gate insulating layer. Therefore, description of contents already described in the first embodiment will be omitted.”
Note, the gate dielectric layer includes magnesium which effects the threshold voltage by altering the dielectric property of the gate dielectric layer.) having a gate dielectric material (element 128, see [0102] “The gate insulating layer 128”), the method comprising doping the gate dielectric material with an element (see [0102-0103] “The gate insulating layer 128 includes, in the layer, at least  which, if doped into a semiconductor material, would cause the semiconductor to be p-type (Mg (magnesium) is a p-type dopant for a semiconductor material; also, germanium is the same element as the Applicant’s invention).
	Shimizu does not appear to explicitly disclose increasing the threshold voltage of the FET device.
Niiyama discloses wherein at least a portion of the gate dielectric material is a Group III - nitride dielectric material (see [0017] “the gate insulating film includes silicon dioxide, silicon nitride, silicon oxynitride, alumina, It is characterized by being a film of any one of gallium oxide, aluminum nitride, magnesium oxide, gadolinium oxide, scandium oxide, zirconium oxide, hafnium oxide, tantalum oxide, and titanium oxide” Selected as a group III nitride dielectric material for example silicon nitride or aluminum nitride).
The material of the gate dielectric as taught by Niiyama is incorporated as the material of the gate dielectric of Shimizu. The combination discloses increasing the threshold voltage of the FET device (The material of the gate dielectric and the dopant element as combined is the same as the Applicant’s – silicon nitride or aluminum nitride with magnesium dopant).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the material of the gate dielectric as taught by Niiyama as the material of the gate dielectric of Shimizu, wherein the combination discloses increasing the threshold voltage of the FET device because the combination provides a selection of different gate dielectric material which can be used for a group III – nitride transistor which insulates the gate electrode from the channel layer in transistors which have potential to achieve higher breakdown voltage and lower on-resistance than conventional Si-based electronic devices and can greatly contribute to miniaturization (see Niiyama pg. 6 first two paragraphs);


6.	Regarding Claim 18, Shimizu and Niiyama disclose the method of claim 17 wherein the element is Magnesium (see Shimizu [0102]).

7.	Regarding Claim 19, Shimizu and Niiyama disclose the method of claim 18 wherein at least a portion of the gate dielectric material is a Group III - nitride dielectric material (see Niiyama [0017] “the gate insulating film includes silicon dioxide, silicon nitride, silicon oxynitride, alumina, It is characterized by being a film of any one of gallium oxide, aluminum nitride, magnesium oxide, gadolinium oxide, scandium oxide, zirconium oxide, hafnium oxide, tantalum oxide, and titanium oxide” Selected as a group III nitride dielectric material).
	
8.	Regarding Claim 20, Shimizu and Niiyama disclose the method of claim 19 wherein the Group III - nitride dielectric material is AlN (see Niiyama [0017] “the gate insulating film includes silicon dioxide, silicon nitride, silicon oxynitride, alumina, It is characterized by being a film of any one of gallium oxide, .

9.	Regarding Claim 23, Shimizu and Niiyama disclose the method of claim 19 wherein the concentration of Magnesium in the Group III - nitride dielectric material is on the order of 2x1018 cm-3 (see Shimizu [0102] “A maximum concentration of the above element in the gate insulating layer 128 is preferably 1×1018 cm−3 or more, more preferably 1×1019 cm−3 or more, and further preferably 1×1020 cm−3 or more. The maximum concentration of the above element is, for example, 5×1020 cm−3 or less.”).

10.	Regarding Claim 25, Shimizu and Niiyama disclose the method of claim 24 wherein the p-type element is Magnesium (see [0102-0103] “The gate insulating layer 128 includes, in the layer, at least one element selected from the group consisting of … Mg (magnesium)”).

11.	Regarding Claim 26, Shimizu and Niiyama disclose the method of claim 25 wherein the gate dielectric material is a Group III - nitride dielectric material (see Niiyama [0017] “the gate insulating film includes silicon dioxide, silicon nitride, silicon oxynitride, alumina, It is characterized by being a film of any one of gallium oxide, aluminum nitride, magnesium oxide, gadolinium oxide, scandium oxide, zirconium oxide, hafnium oxide, tantalum oxide, and titanium oxide” Selected as a group III nitride dielectric material).

12.	Regarding Claim 27, Shimizu and Niiyama disclose the method of claim 25 wherein the concentration of Magnesium in the Group III - nitride dielectric material is on the order of 2x1018 cm-3 (see Shimizu [0102] “A maximum concentration of the above element in the gate insulating layer 128 is 18 cm−3 or more, more preferably 1×1019 cm−3 or more, and further preferably 1×1020 cm−3 or more. The maximum concentration of the above element is, for example, 5×1020 cm−3 or less.”).

13.	Claim 24 is rejected under 35 U.S.C. 103 as obvious over Shimizu et al. (US 2016/0284833 A1), hereinafter as Shimizu, in view of Niiyama et al. (WO 2007145279 A1), see attached translation document, in view of Watanabe (JP 2000091244 A), see attached translation document.

14.	Regarding Claim 24, Shimizu and Niiyama disclose the method of claim 17.
Shimizu does not disclose wherein the gate dielectric layer is formed from gas phase dielectric material components which are mixed with said p-type impurity prior to being disposed as the gate dielectric layer in said FET device.
Watanabe discloses wherein the gate dielectric layer is formed from gas phase dielectric material components which are mixed with said p-type impurity prior to being disposed as the gate dielectric layer in said FET device (see pg. 10 CVD utilizing an aluminum-magnesium alloy shower plate to deposit a gate dielectric layer which is capable of including a trace amount of magnesium; note, chemical vapor deposition is a process where gas phase dielectric components are mixed and then solidified to be disposed as the solid gate dielectric layer).
The chemical vapor deposition method of forming a gate dielectric material with a trace amount of magnesium as taught by Watanabe is utilized as a chemical vapor deposition method of forming a gate dielectric material with a trace amount of magnesium of Shimizu. The combination discloses wherein the gate dielectric layer is formed from gas phase dielectric material components which are mixed with said p-type impurity prior to being disposed as the gate dielectric layer in said FET device (the gate dielectric containing magnesium is incorporated to be deposited by chemical vapor deposition).
wherein the gate dielectric layer is formed from gas phase dielectric material components which are mixed with said p-type impurity prior to being disposed as the gate dielectric layer in said FET device because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming a magnesium containing gate dielectric for another to obtain predictable results (see Watanabe pg. 10 magnesium containing gate dielectric layer, and also see pgs. 5-6 “In addition, depending on the conditions to be used and the type of the reactive gas, in addition to oxides such as alumina, nitrides such as aluminum nitride and silicon nitride, carbides such as silicon carbide, and organic substances such as a fluororesin can be used.” And see pg. 12 “As the insulating film GI, for example, a silicon nitride film formed by plasma CVD is used.” And see Shimizu [0043] “The first layer 28a and the second layer 28b are, for example, an oxide or an oxynitride. The first layer 28a and the second layer 28b are, for example, one of materials selected from the group consisting of silicone oxide, aluminum oxide, hafnium oxide, zirconium oxide, hafnium aluminum oxide, zirconium aluminum oxide, hafnium silicate, and zirconium silicate.”)

15.	Claims 28-29 are rejected under 35 U.S.C. 103 as obvious over Shimizu et al. (US 2016/0284833 A1), hereinafter as Shimizu, in view of Niiyama et al. (WO 2007145279 A1), see attached translation document, in view of Mise et al. (US 2009/0291538 A1), hereinafter as Mise.
[Takashima et al. (US 2017/0372905 A1), is utilized herein as evidence].

Claim 28, Shimizu and Niiyama disclose the method of claim 17.
Shimizu and Niiyama do not appear to explicitly disclose wherein the gate dielectric layer is activated by annealing to a temperature of at least 500 C to thereby alter said threshold voltage of the FET device.
Mise discloses wherein the gate dielectric layer is activated by annealing to a temperature of at least 500 C to thereby alter said threshold voltage of the FET device (see Figs. 23-24 and [0146-0147] “the heat treatment is performed … By this means, magnesium (element) is diffused from the element supply film 10 made of, for example, a magnesium oxide film to the first insulating film 2” and see [0131] “the heat treatment at 1000 °C to 1100 °C” – the annealing to add magnesium concentration to the gate dielectric layer alters the threshold voltage of the FET device by effecting the dielectric properties of the gate dielectric layer;
Note, the only heat treatment disclosed by Mise is of the “1000 °C to 1100 °C” temperature range; also see evidentiary reference Takashima [0032] “In the present example, Mg is used as the p-type impurities.” And [0065] “The second temperature (T2) during the step of performing the second annealing may be 1100° C. or higher … The annealing at the second temperature (T2) can repair the crystal defects formed during the ion implantation and sufficiently activate the implanted impurities.”).
	The annealing to diffuse magnesium as taught by Mise is incorporated as annealing to diffuse magnesium of Shimizu and Niiyama. The combination discloses wherein the gate dielectric layer is activated by annealing to a temperature of at least 500 C to thereby alter said threshold voltage of the FET device.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the annealing as taught by Mise is incorporated as annealing of Shimizu and Niiyama, wherein the combination discloses wherein the gate dielectric layer is activated by annealing to a temperature of at least 500 C to thereby alter said threshold voltage of the FET device 

17.	Regarding Claim 29, Shimizu and Niiyama disclose the method of claim 17.
Shimizu and Niiyama do not disclose wherein the gate dielectric layer is activated by annealing to a temperature of at least 750 C to thereby alter said threshold voltage of the FET device.
Mise discloses wherein the gate dielectric layer is activated by annealing to a temperature of at least 750 C to thereby alter said threshold voltage of the FET device (see Figs. 23-24 and [0146-0147] “the heat treatment is performed … By this means, magnesium (element) is diffused from the element supply film 10 made of, for example, a magnesium oxide film to the first insulating film 2” and see [0131] “the heat treatment at 1000 °C to 1100 °C” – the annealing to add magnesium concentration to the gate dielectric layer alters the threshold voltage of the FET device by effecting the dielectric properties of the gate dielectric layer;
Note, the only heat treatment disclosed by Mise is of the “1000 °C to 1100 °C” temperature range; also see evidentiary reference Takashima [0032] “In the present example, Mg is used as the p-type impurities.” And [0065] “The second temperature (T2) during the step of performing the second annealing may be 1100° C. or higher … The annealing at the second temperature (T2) can repair the crystal defects formed during the ion implantation and sufficiently activate the implanted impurities.”).
	The annealing to diffuse magnesium as taught by Mise is incorporated as annealing to diffuse magnesium of Shimizu and Niiyama. The combination discloses wherein the gate dielectric layer is activated by annealing to a temperature of at least 750 C to thereby alter said threshold voltage of the FET device.
wherein the gate dielectric layer is activated by annealing to a temperature of at least 750 C to thereby alter said threshold voltage of the FET device because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming a magnesium containing gate dielectric for another to obtain predictable results (see Mise Fig. 23 and [0147]).

18.	Claims 36-37 are rejected under 35 U.S.C. 103 as obvious over Shimizu et al. (US 2016/0284833 A1), hereinafter as Shimizu, in view of Mise et al. (US 2009/0291538 A1), hereinafter as Mise.
[Takashima et al. (US 2017/0372905 A1), is utilized herein as evidence].

19.	Regarding Claim 36, Shimizu discloses A method of controlling a gate threshold voltage of a FET device see fifth embodiment of Fig. 9, and [0100-0114] directed towards a MISFET;
See [0100] “The semiconductor device according to the present embodiment is same as the semiconductor device according to the first embodiment other than a configuration of the gate insulating layer. Therefore, description of contents already described in the first embodiment will be omitted.”
Note, the gate dielectric layer includes magnesium which effects the threshold voltage by altering the dielectric property of the gate dielectric layer.) without changing a physical layout of the FET device (the magnesium in the gate dielectric layer by itself effects the gate threshold voltage of the FET device by altering the dielectric property of the gate dielectric layer without changing a physical layout of the FET device – in other words, the presence and absence of the magnesium considered alone is sufficient to effect the gate threshold voltage), the method comprising doping gate dielectric material in the FET device with Magnesium (see [0102-0103] “The gate insulating layer 128 includes, in the layer, at least one element selected from the group consisting of … Mg (magnesium)”) at a preselected concentration (see [0102] “A maximum concentration of the above element in the gate insulating layer 128 is preferably 1×1018 cm−3 or more, more preferably 1×1019 cm−3 or more, and further preferably 1×1020 cm−3 or more. The maximum concentration of the above element is, for example, 5×1020 cm−3 or less.”) of the Magnesium in the gate dielectric material and thereby change the gate threshold voltage of the FET device (The gate dielectric layer includes magnesium which effects the threshold voltage by altering the dielectric property of the gate dielectric layer.).
Shimizu does not disclose annealing the FET device at a preselected temperature to activate the Magnesium in the gate dielectric material.
Mise discloses annealing the FET device at a preselected temperature to activate the Magnesium in the gate dielectric material (see Figs. 23-24 and [0146-0147] “the heat treatment is performed … By this means, magnesium (element) is diffused from the element supply film 10 made of, for example, a magnesium oxide film to the first insulating film 2” and see [0131] “the heat treatment at 1000 °C to 1100 °C” – the annealing activates the magnesium concentration added to the gate dielectric layer and alters the threshold voltage of the FET device by effecting the dielectric properties of the gate dielectric layer;
Note, the only heat treatment disclosed by Mise is of the “1000 °C to 1100 °C” temperature range; also see evidentiary reference Takashima [0032] “In the present example, Mg is used as the p-type impurities.” And [0065] “The second temperature (T2) during the step of performing the second annealing may be 1100° C. or higher … The annealing at the second temperature (T2) can repair the crystal defects formed during the ion implantation and sufficiently activate the implanted impurities.”).
annealing the FET device at a preselected temperature to activate the Magnesium in the gate dielectric material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the annealing as taught by Mise is incorporated as annealing of Shimizu and Niiyama, wherein the combination discloses annealing the FET device at a preselected temperature to activate the Magnesium in the gate dielectric material because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming a magnesium containing gate dielectric for another to obtain predictable results (see Mise Fig. 23 and [0147]).

20.	Regarding Claim 37, Shimizu and Mise disclose the method of claim 36 wherein the preselected concentration of Magnesium in the gate dielectric material is on the order of 2x1018 cm-3  (see Shimizu [0102] “A maximum concentration of the above element in the gate insulating layer 128 is preferably 1×1018 cm−3 or more, more preferably 1×1019 cm−3 or more, and further preferably 1×1020 cm−3 or more. The maximum concentration of the above element is, for example, 5×1020 cm−3 or less.”) and the preselected temperature of the anneal is at least 500 C (see Mise [0131] “the heat treatment at 1000 °C to 1100 °C”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818